PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/873,472
Filing Date: 17 Apr 2020
Appellant(s): Yigal Adir



__________________
Yigal Adir
For Appellant


EXAMINER’S ANSWER



This is in response to two appeal briefs filed May 18 and two appeal briefs filed May 19, 2022.  All four appeal briefs appear to be substantial duplicates. 1
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 3, 2022 from which the appeal is taken is being maintained by the examiner.
The following ground(s) of rejection are applicable to the appealed claims.

Ground 1 2
Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.
112, the applicant), regards as the invention. 
Instant claims 7-12 require “live special animals”. The term, “special” is a relative term
which renders the claims indefinite. There is no discussion in the specification that describes “special” attributes. The claimed “live special animals” are asserted to have a “stronger immune system than a human”. There is no discussion provided in the instant disclosure for ascertaining the requisite degree or standard for comparison for one of ordinary skill in the art to determine what is intended by “a stronger immune system”. One of ordinary skill would not be reasonably apprised of the scope of the invention. Figure 1 is described as depicting “animals that
can resist the viruses” and lists examples such as hippopotamuses, snow leopards, Amur
leopards, puma, dogfish sharks, dolphins, horses, buffalos, ostrich, ostrich eggs, elephants, and
bears. However, there is no data or description of what constitutes these animal examples and
other animals as having “a stronger immune system” than a human, as required by the claims.  There is no structural or functional element that would appear to unite the disparate animals listed under a single genus of animals that are special and have a stronger immune system than a human. 
	The skilled artisan would be unable to identify an animal that has a stronger immune system compared to a human, as instantly recited by the claims since some animals and humans are susceptible to the same viral infections, such as influenza, rabies, and other zoonotic viruses discussed by Reed, Kurt D. "Viral Zoonoses.” Reference Module in Biomedical Sciences (2018). In addition, Kudoyarova-Zubavichene et al. (Journal of Infectious Diseases. 1999; 179 (Suppl. 1): S218-23) teach “Subsequently, we found that sheep and goats were completely insensitive to EBO virus, and therefore, we could use large quantities of live virus for immunization.” See the first paragraph under “Results”. In the paragraph bridging the columns on page S221 of Kudoyarova-Zubavichene et al. describe the development of immunoglobulin preparation from horses immunized with live virus.  Horses are listed as animals that have immune systems that can resist viruses in the third line under the “Invention” section of the instant disclosure. Therefore, horses injected with Ebola virus by Kudoyarova-Zubavichene et al. do not have weak immune systems according to list of animals in the instant disclosure. The skilled artisan would be unable to determine whether an animal is special, instantly defined as possessing an immune system that is stronger than a human and/or susceptible to a human virus, as instantly required, just because it is wild (characterized by appellant in the first full paragraph on page 13 of the brief), as evidenced by the teachings of Reed and Kudoyarova-Zubavichene et al.  Reed discusses many animals, including some in the wild, that are susceptible to the same virus infections as humans while Kudoyarova-Zubavichene et al. identify domestic sheep, goats, and horses that are completely insensitive to Ebola infection. Therefore, it is not apparent how the skilled artisan would be able to identify a “special animal” that possesses “a stronger immune system than a human”, as instantly required. 
Instant claims 7-12 recite “other diseases” or “other disease cures” or “anti other disease
cures”. It is not clear what the metes and bounds of these phrases encompass because there is no explanation provided for these phrases in the instant specification. Since the specification discusses viruses, it is presumed that the “other diseases” referred to in the instant claims are also
infectious agents and do not intend to encompass non-infectious, non-communicable disease, such as epilepsy or arthritis. However, the “other disease” phrases recited in the instant claims are vague and indefinite for what is intended and encompassed.
Claims 8 and 10 are vague and indefinite because there is no discussion provided in the
instant disclosure for ascertaining the requisite degree or standard for comparison for one of ordinary skill in the art to determine what is intended by the claimed language:
... improving anti viruses and anti-other disease cure components to have a
broader spectrum of effectiveness by improving the chemical structure of the cures
formulas and by replacing unwanted elements in the original formulas that were
received from the live special animals that have a stronger immune system than a
human to reduce bad or harmful side effects in a human patient...

There is no discussion in the instant disclosure for improving cure components or chemical structures of the cure formulas. There is no teaching provided for what elements of a
chemical structure would necessitate improvement or what criteria would be considered an
improved chemical structure.
It is not clear what is intended or encompassed by “broader spectrum of effectiveness”.
Is the “broader spectrum of effectiveness” referring to a particular immune response generated
by the special animal or a particular immune response generated in the human patient? Or, is the
phrase, “broader spectrum of effectiveness” referring to the effectiveness regarding symptomology and/ or infectivity and/or pathogenicity of viruses and other (infectious) disease
pathogens?
There is no discussion in the instant disclosure for replacing “unwanted elements” in any
original formulas that were received from the live special animals. Nor is there any discussion
provided in the instant specification regarding what would be considered “unwanted elements”.
It is not clear what would indicate that an element would be characterized as unwanted. It is also
unclear what the unwanted elements are replaced with. There is no discussion in the instant
specification regarding materials that would be considered suitable replacements for the claimed
“unwanted elements”.
It is unclear what is encompassed or intended by bad or harmful side effects in a human
patient. It is presumed that the bad and harmful side effects that are reduced in a human are
attributed to the unwanted elements that are replaced in the formulas received from the special live animals. The reduction of bad or harmful side effects reduced in a human may also be
referring to the improved cure components or chemical structures of the cure formulas. It is not
clear what is attributed to the reduced bad or harmful side effects reduced in a human. Since
there is no description or discussion provided in the instant specification for what encompasses
bad or harmful side effects, the requisite degree or standard for comparison for one of ordinary
skill in the art to determine what is intended by the instantly claimed reduction cannot be
determined. One of ordinary skill would not be reasonably apprised of the scope of the
invention.
Similar language presented in instant claim 12 is also rejected for the same reasons
discussed for instant claims 8 and 10.
Instant claim 12 is also rejected for “broader effectiveness and spectrum of cures to
bigger groups of similar viruses and similar other diseases”. Are “similar viruses and other
similar diseases” referring to phylogeny, structure, etiology, symptomology, host, vector, and/or
mode of transmission? It is not clear what “bigger groups of similar viruses and similar other
diseases” means.
Instant claim 12 also states (paraphrased), “analyzing and producing an agent that can
block the harmful effects of the viruses and other diseases to help heal the patient”. It is unclear
what the agent referred to in the claim is. There is no discussion provided in the instant
disclosure.
Instant claims 7 and 10 are drawn to a “system”. The “system” in each of claims 7 and 10
comprise “a component”, which injects viruses and other diseases from a patient to the blood
stream of a special animal.
MPEP § 2111.04 states:
The broadest reasonable interpretation of a system (or apparatus or product)
claim having structure that performs a function, which only needs to occur if a condition
precedent is met, requires structure for performing the function should the condition occur. The
system claim interpretation differs from a method claim interpretation because the claimed
structure must be present in the system regardless of whether the condition is met and the
function is actually performed.

In other words, a claimed “system” requires at least one structure that performs the one or
more functions. Instant claims 7 and 10 are drawn to a system with a component that injects, but
there are no necessary structures recited for isolating anti viruses and other anti-other disease
cures from the blood of a special live animal. Claim 10 additionally requires a structure for the
remaining functions of “analyzing..cures...received from the blood of the special animals”.
There is no corresponding structure recited in claim 10 that analyzes cures received from the
blood of the special animals. The “system” claims of 7 and 10 should recite structures that
perform the recited functions and should not recite active method steps.
Claim limitations “isolating anti viruses and other anti other disease cures from the blood
of a special live animal” (recited in claims 7 and 10) and “analyzing..cures...received from the
blood of the special animals” (recited in claim 10) invokes 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding
structure, material, or acts for performing the entire claimed function and to clearly link the
structure, material, or acts to the function. The disclosure is devoid of any structure that performs
the function in the claim. Figures 1 and 2 depict a container labeled “blood with anti virus” and
“isolated antivirus remedy”, but there is no corresponding structure required by the claimed
system that performs the functions recited in the claims. The labeled containers in the Figures
containing “blood with antivirus” and “isolated virus remedy” do not perform the functions
recited in the claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b)
or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AJA 35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what
structure, material, or acts perform the entire claimed function, without introducing any
new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already
implicitly or inherently discloses the corresponding structure, material, or acts and clearly links
them to the function so that one of ordinary skill in the art would recognize what structure,
material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the
corresponding structure, material, or acts for performing the claimed function and clearly
links or associates the structure, material, or acts to the claimed function, without
introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are
implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP 8§ 608.01(0)
and 2181.

Ground 2
Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications
subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had
possession of the claimed invention.
The following quotation from § (section) 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112
written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The specification must provide written description support for the claimed subject matter.
The instant claims do not meet the requirements for written description under 35 USC § 112(a),
because the instant specification (including the originally filed claims 1-6, now canceled) and
drawings do not provide adequate explicit or implied support. Specific words and phrases
presented in claims 7-12 for which adequate written support cannot be found are listed with
quotation marks for convenience:
“special” animals “that have a stronger immune system than a human”
There is no discussion in the specification that describes “special” attributes. The claimed
“live special animals” are required to have a “stronger immune system than a human”. There is
no discussion provided in the instant disclosure for ascertaining the requisite degree or standard
for comparison for one of ordinary skill in the art to determine what is intended by “a stronger
immune system”. Figure 1 depicts a hippopotamus as being injected with a virus. Figure 2
depicts a crocodile as being injected with a virus. In the “Brief Description of the Drawings”,
Figure 1 is described as depicting “animals that can resist the viruses” and lists examples such as
hippopotamuses, snow leopards, Amur leopards, puma, dogfish sharks, dolphins, horses,
buffalos, ostrich, ostrich eggs, elephants, and bears. However, there is no data or description of
what constitutes these animal examples and other animals as having “a stronger immune system”
than a human, as required by the claims. The skilled artisan would be unable to identify a live special animal that has a stronger immune system than a human, as instantly recited by the
claims, since some animals and humans are susceptible to the same viral infections, such as
influenza, rabies, and other zoonotic viruses discussed by Reed, Kurt D. "Viral Zoonoses.” Reference Module in Biomedical Sciences (2018).  There is no structural or functional element that would appear to unite the disparate animals listed under a single genus of animals that are special and have a stronger immune system than a human. 
	The skilled artisan would be unable to identify an animal that has a stronger immune system compared to a human, as instantly recited by the claims since some animals and humans are susceptible to the same viral infections, such as influenza, rabies, and other zoonotic viruses discussed by Reed, Kurt D. "Viral Zoonoses.” Reference Module in Biomedical Sciences (2018). In addition, Kudoyarova-Zubavichene et al. (Journal of Infectious Diseases. 1999; 179 (Suppl. 1): S218-23) teach “Subsequently, we found that sheep and goats were completely insensitive to EBO virus, and therefore, we could use large quantities of live virus for immunization.” See the first paragraph under “Results”. In the paragraph bridging the columns on page S221 of Kudoyarova-Zubavichene et al. describe the development of immunoglobulin preparation from horses immunized with live virus.  Horses are listed as animals that have immune systems that can resist viruses in the third line under the “Invention” section of the instant disclosure. Therefore, horses injected with Ebola virus by Kudoyarova-Zubavichene et al. do not have weak immune systems according to list of animals in the instant disclosure. The skilled artisan would be unable to determine whether an animal is special, instantly defined as possessing an immune system that is stronger than a human and/or susceptible to a human virus, as instantly required, just because it is wild (characterized by appellant in the first full paragraph on page 13 of the brief), as evidenced by the teachings of Reed and Kudoyarova-Zubavichene et al.  Reed discusses many animals, including some in the wild, that are susceptible to the same virus infections as humans while Kudoyarova-Zubavichene et al. identify domestic sheep, goats, and horses that are completely insensitive to Ebola infection. Therefore, it is not apparent how the skilled artisan would be able to identify a “special animal” that possesses “a stronger immune system than a human”, as instantly required. 
Additional words and phrases presented in claims 7-12 for which adequate written
support cannot be found are listed below with quotation marks for convenience:
“analyzing anti-viruses and anti-other disease cures received from blood stream of live
special animals that have a stronger immune system than a human”
“improving anti-viruses and anti-other disease cures components”
“broader spectrum of effectiveness”
“improving chemical structures of cure formulas”
“replacing unwanted elements in original formulas received from the special live animals
that have stronger immune system than a human to reduce bad or harms and side effects to a
human patient”
“analyzing the viruses and other diseases and their anti-viruses and anti-other disease
structures received from isolating anti-viruses and anti-other diseases from the blood stream of
live special animals that have a stronger immune system than a human and that were injected by
viruses and other diseases from a human patient”
“improving the chemical structure of the anti-viruses and anti-other disease cures will
broader effectiveness and spectrum of the cures to bigger groups of similar viruses and similar
other diseases, analyzing and producing agent that can block the harmful effects of the viruses
and other diseases”
In the instant disclosure, including the instant specification, abstract, drawings, and
originally filed claims 1-6 (now canceled), there is no explicit or implied support for the quoted
phrases recited in the instant claims. On page 2 of the instant specification, anti-virus
components are isolated from animal’s blood or ostrich eggs. The instant disclosure also states
that anti-virus components can be duplicated in a medical lab. There are also a couple of
statements indicting that the Formula can be improved. Original claims 2, 4, and 6 (now
canceled) recited duplicating chemical copies, improving formulas in a medical lab, and studying
the structure of virus chemistry to develop an anti-agent that blocks viral function. However,
there is no Formula representing an anti-virus component or chemical copy provided. There is no
teaching or discussion provided in the instant disclosure for chemical components, analyzing and
producing agents, improving the chemical structures or components, replacing unwanted
elements in original formulas received from the special live animals that have stronger immune
system than a human to reduce bad or harms and side effects to a human patient, or a concept of
a broader spectrum of effectiveness. The skilled artisan would be unable to recognize or predict
the attributes of improvement or effectiveness required by the instant claims, as evidenced by
Behzadi et al. (Frontiers in Microbiology. 2019; 10: 1327). Behzadi et al. review progress and
challenges regarding state of the art therapeutics and vaccine candidates for influenza,
respiratory syncytial virus, and Middle East respiratory syndrome coronavirus.
According to MPEP § 2163, adequate written description and evidence of possession of
the claimed limitations, the specification must provide sufficient distinguishing identifying
characteristics. Due to the lack of adequate description in the instant disclosure, the skilled
artisan would be unable to identify or recognize “special” animals “that have a stronger immune
system than a human” or a “broader spectrum of effectiveness”, as required by the instant claims.
The skilled artisan would also be unable to recognize anti-virus or anti-other disease cure
components or chemical structures or how to improve these materials, as asserted by the instant
claims. The skilled artisan would be unable to identify and recognize unwanted elements that
would induce bad or harmful or side effects in a human that would require replacement. There is
no guidance provided in the instant disclosure for what would be considered as “bigger groups of
similar viruses and similar other diseases” or “producing agent that can block the harmful effects
of the viruses and other diseases”. An invitation for further research by testing to determine
whether the claimed materials and components possess the requisite characteristics does not
satisfy written description requirement.
MPEP § 2163 offers the following discussion:
“ .. written description requirement may be satisfied through disclosure of function and minimal
structure when there is a well-established correlation between structure and function. In contrast,
without such a correlation, the capability to recognize or understand the structure from the mere
recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of
function alone is little more than a wish for possession; it does not satisfy the written description
requirement. The written description requirement not satisfied by merely providing a result that
one might achieve if one made that invention.” A disclosure of an invention must describe more
than an outline of goals the claimed invention hopefully achieves and the problems the invention
will hopefully ameliorate.

Further, in MPEP § 2163:
“It is not sufficient to define it solely by its principal biological property, ...because an alleged
conception having no more specificity than that is simply a wish to know the identity of any
material with that biological property. We hold that when an inventor is unable to envision the
detailed constitution of a gene so as to distinguish it from other materials, as well as a method for
obtaining it, conception has not been achieved until reduction to practice has occurred....In such
instances the alleged conception fails not merely because the field is unpredictable or because of
the general uncertainty surrounding experimental sciences, but because the conception is
incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the
invention.

Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed
subject matter. A definition by function alone is not sufficient because it is only an indication of
what a thing does, rather than what it is.
MPEP § 2163.02 requires that applicant must convey with reasonable clarity to those
skilled in the art that, as of the filing date sought, he or she was in possession of the invention.
The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”
The specification does not clearly allow persons of ordinary skill in the art to recognize that the
inventors invented what is claimed.

Ground 3
Claim are 7-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by
Rawlin et al. (USPgPub 2009/0324723).
Rawlin et al. anticipate:
A component injecting anthrax, anticipating the requisite “other disease” into the blood
stream via the muscle tissue on the side of the neck of cows, anticipating the instant “live special
animal”. The cows produce anti-anthrax antibodies, hyperimmune colostrum against anthrax.
See Example 4, paragraphs [0069-0072]. In paragraphs [0020], Rawlin et al. anticipate
hyperimmune colostrum from a bovine or the yolk of a bird egg, where the mammal or bird is
immunized with an antigen derived from a pathogen. Also see claims 7 and 8. Claims 1, 9-13,
16, 19, 20, 21, 22, and 26-28 of Rawlin et al. anticipate a method of providing passive immunity
to a subject against pathogenic bacteria by administering the polyclonal antibody that is specific
for the pathogenic bacteria, Yersinia and Bacillus anthracis to a subject by inhalation, i.e., spray,
using a propellant to deliver the hyperimmunized colostrum or egg yolk as an aerosol. Also see
paragraphs [0014-0016, and 0021,]. In paragraphs [0013 and 0032], the subject treated is a
human patient. These teachings of Rawlin et al. anticipate instant claims 7, 9, and 11.
Paragraphs [0041, 0067, 0068, and 0072-0076] of Rawlin et al. anticipate processes of isolating
and purifying the hyperimmune antisera, which encompasses improving immunoglobulin anti-
bacterial components and replacing unwanted elements from the inoculated animals used to
produce the hyperimmune antisera. These teachings anticipate instant claims 8 and 10. Rawlin
et al. also anticipate that the anti-bacterial hyperimmune sera proteins are directed against
Yersinia spp, Mycobacterium spp, Brucella spp, Bacillus anthracis, Legionella pneumophila,
Coxiella burnetii and Chlamydia pneumoniae, which is effective against a broad spectrum of
pathogens that cause infectious disease. Also see claim 1. These teachings anticipate instant
claim 12.

Ground 4
	Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudoyarova-Zubavichene et al. (Journal of Infectious Diseases. 1999; 179 (Suppl. 1): S218-23).
	Kudoyarova-Zubavichene et al. anticipate injecting Ebola virus into horses, sheep, and
goats, see the abstract, the “Materials and Methods” section, and the first paragraph under “Results”. The horses, sheep, and goats inoculated by Kudoyarova-Zubavichene et al. anticipate
the instant “live special animal” required. Hyperimmune anti-Ebola serum is generated in the
Ebola-inoculated animals and is injected into human volunteers and researchers, see abstract; the
last paragraph of the “Materials and Methods” section; and all of the “Results” section. These
teachings of Kudoyarova-Zubavichene et al. anticipate instant claims 7, 9, and 11. In the third
full paragraph of the first column on page S219 and the paragraph bridging pages S219 and
S220, Kudoyarova-Zubavichene et al. anticipate processes of isolating and purifying the
hyperimmune antisera from horses and goats, respectively, which encompasses improving
immunoglobulin anti-viral components and replacing unwanted elements from the inoculated
animals used to produce the hyperimmune antisera. These teachings anticipate instant claims 8
and 10. Kudoyarova-Zubavichene et al. anticipate that the anti-Ebola hyperimmune sera is
effective against Ebola virus exposures in the abstract and the “Conclusion” section,
encompassing all species of the Ebola virus genus and anticipating effectiveness against a broad
spectrum of Ebola viruses. These teachings anticipate instant claim 12.

(2) Response to Argument3, 4
Ground 1
	Appellant states on pages 9 and 14 that instant claims 7-9 are drawn to a cure with a passive method of getting a cure from the blood of animals that have a stronger immune system than a human and instant claims 10-12 are drawn to a cure with an active method of getting a cure from the blood of animals that have a stronger immune system than a human. However, on page 13, appellant states that instant claims 7-9 are drawn to an active approach and claims “19 [sic], 11, 12” are drawn to a passive approach.  Appellant argues that the instant invention uses animals that have a stronger immune system than a human. Appellant states that others use home cultivated animals that have weaker or similar immune systems as humans.
	Appellant’s arguments have been fully considered, but are found unpersuasive because there is no definition or description in the instant specification for what defines “a stronger immune system” that defines animals as “special”. There is no discussion provided in the instant disclosure for ascertaining the requisite degree or standard for comparison for one of ordinary skill in the art to determine what is intended by “a stronger immune system”. Figure 1 is described as depicting “animals that can resist the viruses” and lists examples such as hippopotamuses, snow leopards, Amur leopards, puma, dogfish sharks, dolphins, horses, buffalos, ostrich, ostrich eggs, elephants, and bears. However, there is no data or description of what constitutes these animal examples and other animals as having “a stronger immune system” than a human, as required by the claims.  There is no structural or functional element that would appear to unite the disparate animals listed under a single genus of animals that are special and have a stronger immune system than a human. 
	The skilled artisan would be unable to identify an animal that has a stronger immune system compared to a human, as instantly recited by the claims since some animals and humans are susceptible to the same viral infections, such as influenza, rabies, and other zoonotic viruses discussed by Reed, Kurt D. "Viral Zoonoses.” Reference Module in Biomedical Sciences (2018). In addition, Kudoyarova-Zubavichene et al. (Journal of Infectious Diseases. 1999; 179 (Suppl. 1): S218-23) teach “Subsequently, we found that sheep and goats were completely insensitive to EBO virus, and therefore, we could use large quantities of live virus for immunization.” See the first paragraph under “Results”. In the paragraph bridging the columns on page S221 of Kudoyarova-Zubavichene et al. describe the development of immunoglobulin preparation from horses immunized with live virus.  Horses are listed as animals that have immune systems that can resist viruses In the third line under the “Invention” section of the instant disclosure. Therefore, horses injected with Ebola virus by Kudoyarova-Zubavichene et al. do not have weak immune systems.  The skilled artisan would be unable to determine whether an animal is special, instantly defined as possessing an immune system that is stronger than a human and/or susceptible to a human virus, as instantly required, just because it is wild (characterized by appellant in the first full paragraph on page 13 of the brief), as evidenced by the teachings of Reed and Kudoyarova-Zubavichene et al. Therefore, it is not apparent how the skilled artisan would be able to identify a “special animal”. 

Ground 2
Regarding the teachings of Behzadi et al., appellant asserts that the reference only describes people that try to get vaccines for viruses without success.  Appellant asserts that the reference is irrelevant against the instant claims.
Appellant’s arguments have been fully considered, but are found unpersuasive. Behzadi
et al. does not support a prior art rejection, but rather the rejection under 35 USC § 112(a), see
pages 10 and 13 of the 11/2/2021 Office action. Behzadi et al. review progress and challenges
regarding state of the art therapeutics and vaccine candidates for influenza, respiratory syncytial
virus, and Middle East respiratory syndrome coronavirus. There is no teaching or discussion
provided in the instant disclosure for chemical components, analyzing and producing agents,
improving the chemical structures or components, replacing unwanted elements in original
formulas received from the special live animals that have stronger immune system than a human
to reduce bad or harms and side effects to a human patient, or a concept of a broader spectrum of
effectiveness. The skilled artisan would be unable to recognize or predict the attributes of  improvement or effectiveness required by the instant claims, as evidenced by Behzadi et al. The
rejection is maintained for reasons of record.
Regarding the teachings of Reed et al., appellant asserts that the reference does not
anticipate the instant claims because no cure is disclosed. Appellant argues that mice, rabbits, and home-raised horses have weaker immune systems than humans.
Appellant’s arguments have been fully considered, but are found unpersuasive. Reed et
al. does not support a prior art rejection, but rather the rejection under 35 USC § 112(a), see
pages 10 and 12 of the 11/2/2021 Office action. Reed et al. provide evidence that the skilled
artisan would be unable to identify a special animal that has a stronger immune system than a
human, as instantly recited by the claims, since some animals and humans are susceptible to the
same viral infections, such as influenza, rabies, and other zoonotic viruses. Instant Figure 1 is described as depicting “animals that can resist the viruses” and lists examples such as hippopotamuses, snow leopards, Amur leopards, puma, dogfish sharks, dolphins, horses, buffalos, ostrich, ostrich eggs, elephants, and bears. However, there is no data or description of what constitutes these animal examples and other animals as having “a stronger immune system” than a human, as required by the claims.  There is no structural or functional element that would appear to unite the disparate animals listed under a single genus of animals that are special and have a stronger immune system than a human. 
	The skilled artisan would be unable to identify an animal that has a stronger immune system compared to a human, as instantly recited by the claims since some animals and humans are susceptible to the same viral infections, such as influenza, rabies, and other zoonotic viruses discussed by Reed, Kurt D. "Viral Zoonoses.” Reference Module in Biomedical Sciences (2018). In addition, Kudoyarova-Zubavichene et al. (Journal of Infectious Diseases. 1999; 179 (Suppl. 1): S218-23) teach “Subsequently, we found that sheep and goats were completely insensitive to EBO virus, and therefore, we could use large quantities of live virus for immunization.” See the first paragraph under “Results”. In the paragraph bridging the columns on page S221 of Kudoyarova-Zubavichene et al. describe the development of immunoglobulin preparation from horses immunized with live virus.  Horses are listed as animals that have immune systems that can resist viruses In the third line under the “Invention” section of the instant disclosure. Therefore, horses injected with Ebola virus by Kudoyarova-Zubavichene et al. do not have weak immune systems.  The skilled artisan would be unable to determine whether an animal is special, instantly defined as possessing an immune system that is stronger than a human and/or susceptible to a human virus, as instantly required, just because it is wild (characterized by appellant in the first full paragraph on page 13 of the brief), as evidenced by the teachings of Reed and Kudoyarova-Zubavichene et al. Therefore, it is not apparent how the skilled artisan would be able to identify a “special animal”. 

Ground 3
Regarding the teachings of Rawlin et al., appellant argues that the subject must take the vaccine before the bacteria (infection), otherwise it will not work. Appellant asserts that Rawlin et al. is not relevant to the instant application because Rawlin et al. do not address viruses and the instant claims require that the patient is already infected with viruses. 
Appellant’s arguments and a review of Rawlin et al. have been fully considered, but are
found unpersuasive. The instant claims recite, “viruses or other diseases”.  Rawlin et al. anticipate anthrax as the infectious agent, which meets the instant requirement for “other disease”. MPEP § 2111.01 states that the words of a claim must be given their “plain meaning” unless such a meaning is inconsistent with the specification. As stated in the 11/02/2021 Office action on pages 5 and 15, “other diseases”, recited in the instant claims are reasonably interpreted as infectious agents other than viruses, since viruses are already recited, “other diseases” must mean another infectious agent. Regarding prior infection of the infectious agent mentioned by appellant, Rawlin et al. treat infected subjects, see Table 1 for example.  
Appellant states that Rawlin et al. mentions an inhaler used with dry powder. Appellant argues that this technology of Rawlin et al. cannot be used in the instant claims for spraying the cure to the infected part of a patient and can be sprayed with a regular injector. 
Claims 1, 9-13, 16, 19, 20, 21, 22, and 26-28 of Rawlin et al. anticipate a method of providing passive immunity to a subject against pathogenic bacteria by administering the polyclonal antibody that is specific for the pathogenic bacteria, Yersinia and Bacillus anthracis to a subject by inhalation, i.e., spray, using a propellant to deliver the hyperimmunized colostrum or egg yolk as an aerosol. Also see paragraphs [0014-0016, and 0021,]. In paragraphs [0013 and 0032], the subject treated is a human patient. These teachings satisfy the requirement of “spraying anti viruses or anti-other diseases cures components”…, recited in instant claim 11. 
Appellant argues that the instant invention introduces new approaches to cure viruses and other diseases like voids and cancer and others. Appellant states that the traditional way to get cures is by dealing with different funguses, vegetables and fruits, testing it in mice and other animals that have weaker immune systems than humans. Appellant states that the cures usually come with side effects, such as blood clots, cancers, other dangerous illness, and even death. Appellant states that the instant invention discloses two new cures: an active approach using strong wild animals that have immunity to viruses. Appellant describes injecting these animals with human viruses, whereby the injected animals produce a cure for the human viruses in their blood stream, exemplified in the instant disclosure in hippopotamuses and crocodiles. Appellant states that crocodiles have 16 defense components in their blood that are listed in the invention.  Appellant indicates that the second approach deals with passive blood taken from the above animals that have a stronger immune system than humans.  Appellant asserts that these new inventions make it possible to get fast cures without side effects. 
Appellant’s arguments and a review of the instant disclosure have been fully considered, but are found unpersuasive. There is no definition or description in the instant specification for what defines “a stronger immune system” that defines animals as “special”. There is no formula representing the claimed “anti-virus” and “anti other disease cures” in the “special live animals blood stream” provided. The description of Figure 2 on page 2 of the instant specification mentions that crocodiles have “16 defense components” in their blood, but there is no identification of what these 16 defense components are. The injection of anthrax into neck of cows by Rawlin et al. anticipates “injecting other disease” into the instant “live special
animal”, see Example 4, paragraphs [0069-0072]. In paragraph [0020], Rawlin et al. anticipate
hyperimmune colostrum from a bovine or the yolk of a bird egg, where the mammal or bird is
immunized with an antigen derived from a pathogen. The cows produce anti-anthrax antibodies, hyperimmune colostrum against anthrax, anticipating the “other anti disease component” required that provides passive immunity to humans by inhalation, i.e., spray, using a propellant to deliver the hyperimmunized colostrum or egg yolk as an aerosol, see [0013-0016, 0021, and 0032] and claims 1, 7-13, 16, 19, 20, 21, 22, and 26-28. The teachings of Rawlin et al. are indistinguishable from appellant’s summary of the claimed invention. The teachings of Rawlin et al. anticipate the instant claims and the rejection is maintained for reasons of record.

Ground 4
	Regarding the teachings of Kudoyarova-Zubavichene et al., appellant argues that the
reference does not teach a cure for Ebola.  Appellant argues that one of the researchers in the reference got Ebola and after one hour, applied bleach to try to heal himself, with unknown results. Appellant notes that people still die from Ebola in Africa and Zaire and the reference is irrelevant against the instant claims because it does not teach a cure.
	Appellant’s arguments and a review of Kudoyarova-Zubavichene et al. have been fully
considered, but are found unpersuasive. Kudoyarova-Zubavichene et al. anticipate injecting
Ebola virus into horses, sheep, and goats, see the “Materials and Methods” and “Results”
sections. In the third line under the “Invention” section of the instant disclosure, “horses” are
listed as animals that have immune systems that can resist viruses. Therefore, the horses injected
with Ebola virus by Kudoyarova-Zubavichene et al. do not have weak immune systems,
according to the list in the instant disclosure and anticipate the requisite “special live animal”. 
	Contrary to appellant’s assertion that there are unknown results in Kudoyarova-Zubavichene et al. after the researcher applied bleach to the wound (found in the second column on page S220 beginning with “The fourth person with a suspected case…”), the researcher received anti-Ebola goat immunoglobulin intramuscularly. In the first full paragraph of the first column on page S221, Kudoyarova-Zubavichene et al. teach:
All the parameters normalized on day 12 after the injury. The patient’s general condition improved, and the symptoms disappeared. The patient recovered, and the virus could not be detected and antibodies were not found in his blood.

Efficacy is not required in a prior art reference to be enabling for purposes of anticipation, see MPEP § § 2122 and 2152.02(b). Nonetheless, Kudoyarova-Zubavichene et al. anticipate every element and method step instantly recited.  
Appellant argues that the instant invention introduces new approaches to cure viruses and other diseases like voids and cancer and others. Appellant states that the traditional way to get cures is by dealing with different funguses, vegetables and fruits, testing it in mice and other animals that have weaker immune systems than humans. Appellant states that the cures usually come with side effects, such as blood clots, cancers, other dangerous illness, and even death. Appellant states that the instant invention discloses two new cures: an active approach using strong wild animals that have immunity to viruses. Appellant describes injecting these animals with human viruses, whereby the injected animals produce a cure for the human viruses in their blood stream, exemplified in the instant disclosure in hippopotamuses and crocodiles. Appellant states that crocodiles have 16 defense components in their blood that are listed in the invention.  Appellant indicates that the second approach deals with passive blood taken from the above animals that have a stronger immune system than humans.  Appellant asserts that these new inventions make it possible to get fast cures without side effects. 
	Appellant’s arguments and a review of the instant disclosure have been fully considered, but are found unpersuasive. There is no definition or description in the instant specification for what defines “a stronger immune system” that defines animals as “special”. There is no formula representing the claimed “anti-virus” and “anti other disease cures” in the “special live animals blood stream” provided. The description of Figure 2 on page 2 of the instant specification mentions that crocodiles have “16 defense components” in their blood, but there is no identification of what these 16 defense components are. The injection of Ebola into horses by Kudoyarova-Zubavichene et al. in the “Materials and Methods” and “Results” sections anticipates injecting the claimed human virus into horses, sheep, and goats, i.e., “live special
animal”. Hyperimmune anti-Ebola serum is generated in the Ebola-inoculated animals and is injected into human volunteers and researchers, see abstract; the last paragraph of the “Materials and Methods” section; and all of the “Results” section, anticipating the “other anti virus cures” required that provides passive immunity to humans. The teachings of Kudoyarova-Zubavichene et al. are indistinguishable from appellant’s summary of the claimed invention. The teachings of Kudoyarova-Zubavichene et al. anticipate the instant claims and the rejection is maintained for reasons of record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Shanon A. Foley/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        

Conferees:
/JANET L ANDRES/Supervisory Patent Examiner, Art Unit 1648          
                                                                                                                                                                                              /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the Board’s convenience, the 48-page brief filed May 19, 2022 has been selected by the examiner to prepare this Answer because it is the most recently received.
        
        2 For the Board’s convenience, the grounds of rejection in this Examiner’s Answer have been numbered to correspond to the grounds of rejection maintained in the Final Rejection mailed 11/02/2021.
        
        3 Appellant’s arguments do not correspond to separate grounds of rejections or follow any discernable order. For the Board’s convenience, appellant’s arguments that address each ground of rejection have been organized by the examiner in this Answer. 
        
        4 Appellant’s petitionable arguments repeated in the brief have not been reiterated in the Answer since these issues have been addressed in the petition decision as dismissed on January 31, 2022, and the subsequently denied on June 28, 2022 to overturn the decision of dismissal filed March 30, 2022.